 

--------------------------------------------------------------------------------

Exhibit 10.1
 
 


BILL OF SALE
 
This BILL OF SALE is made and entered into as of September 19, 2011 (this “Bill
of Sale”) by and between Entelos, Inc. (“Entelos”, and together with its
successors and assigns, the “Seller”) and Simulations Plus, Inc. or its assignee
or designee (together with its and their successors and assigns, the
“Purchaser”).
 
WHEREAS, Imperium Master Fund, Ltd. (“Imperium”) and Seller entered into
financing arrangements pursuant to which, among other things, Imperium provided
loans and other financial accommodations to Seller as set forth in (a) that
certain Exchange Agreement, dated March 25, 2010, by and between Entelos and
Imperium, (b) that certain Senior Term Note, dated April 15, 2010, by Entelos in
favor of Imperium, in the original principal amount of $6,000,000, (c) that
certain Supplemental Senior Term Note, dated June 2, 2011, by Entelos in favor
of Imperium, in the original principal amount of $500,000, (d) that certain
Second Supplemental Senior Note, dated June 24, 2011, by Entelos in favor of
Imperium, in the original principal amount of $850,000, (e) that certain Secured
Term Promissory Note, dated July 22, 2011, in the original principal amount of
$300,000, and (f) that certain Amended and Restated Security Agreement, dated
April 15, 2010, by and among Entelos, Entelos (UK) Ltd. (“Entelos UK”),
Eratosethes, Inc. (“Eratosethes”), Digitalself, Inc. (“Digitalself”, and
together with Entelos, Entelos UK and Eratosethes, collectively, the “Entelos
Entities”), Imperium and Imperium Advisers, LLC (“Collateral Agent”), and (f)
all other agreements, documents and instruments executed and/or delivered in
connection with the foregoing, in each case, as amended, modified, or
supplemented from time to time (all of the foregoing, collectively, the
“Pre-Petition Financing Agreements”);
 
WHEREAS, as of July 22, 2011, the aggregate principal amount of all obligations,
liabilities and other indebtedness owing by Seller to Imperium and Collateral
Agent under and in connection with the Pre-Petition Financing Agreements was not
less than $8,442,000 (inclusive of interest accrued though July 22, 2011), plus
interest thereafter and all costs, fees, expenses (including reasonable
attorneys’ fees and legal expenses) and other charges accrued, accruing or
chargeable with respect thereto (collectively, and as such term is more fully
defined in the DIP Facility Agreement (defined below), the “Pre-Petition
Obligations”).
 
WHEREAS, pursuant to the Pre-Petition Financing Agreements, Seller granted to
Collateral Agent, for the benefit of Imperium, a continuing priority security
interest in and general lien upon substantially all assets and properties of the
Seller (collectively, the “Collateral”) to secure the prompt payment and
performance of all Pre-Petition Obligations;
 
WHEREAS, the Seller has filed a voluntary petition for relief under chapter 11
of the United States Bankruptcy Code with the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”), case number 11-12329
(“Bankruptcy Case);
 
WHEREAS, the Bankruptcy Court has approved the Seller entering into further
financial arrangements with Imperium pursuant to which, among other things,
Imperium has provided an additional post-petition loan to Seller in the amount
determined pursuant to that certain Ratification and Supplemental Credit
Agreement dated on or about the date thereof, by and among the Entelos Entities,
Imperium, and Collateral Agent (the “DIP Facility Agreement”);
 

 
1

--------------------------------------------------------------------------------

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer hereby agree as follows:
 
1.           Purchase.  Subject  to (a) a finding by the Bankruptcy Court that
the Purchaser is deemed to have purchased the Acquired Assets in good faith
pursuant to section 363(m); (b) execution and delivery of the Assignment
Agreements,1  and (c) effective upon the entry by the Bankruptcy Court of the
Sale Order approving the transactions contemplated herein (the “Closing Date”),
and in consideration of Purchase Price (as defined below), the Seller shall
sell, contribute, convey, assign, transfer and deliver to Purchaser, free and
clear of all Liens, Claims, and other interests and encumbrances (whether
arising prior to or subsequent to the Petition Date, including, but not limited
to the Liens, Claims  and security interest of Imperium and Collateral Agent
securing the Pre-Petition Obligations and the DIP Facility Agreement) (except
for the Assumed Liabilities ) to the fullest extent allowed by Law, and
Purchaser shall purchase, acquire and take assignment and delivery of the
Acquired Assets, which shall include, but are not limited to, all properties,
assets, rights, titles and interests of every kind and nature, owned, licensed
or leased by Seller (including indirect and other forms of beneficial ownership)
as of the Closing Date, whether tangible or intangible, real or personal and
wherever located and by whomever possessed, including, but not limited to all of
the Collateral, Intellectual Property, Inventory and all other assets required
to operate the Seller’s Business as of the Closing Date, other than the Excluded
Assets and the Excluded Agreements (as defined below).
 
2.           Purchase Price.  The aggregate consideration for the Acquired
Assets (the “Purchase Price”) shall equal the following, as calculated on the
Closing Date: an amount equal to the sum of (i) $1,700,000, plus (ii) $50,0000,
plus  (iii) all Cure Amounts (as defined below) paid or to be paid by the
Purchaser; plus (iv) the assumption of the Assumed Liabilities (as defined
below).
 
3.           Acquired Contracts.  As of the Closing Date, the Seller shall
assume pursuant to section 365(a) of the Bankruptcy Code and sell and assign to
the Purchaser pursuant to sections 363(b), (f), and (m) and 365(f) of the
Bankruptcy Code each of the executory contracts and unexpired leases listed on
Schedule B hereto (the “Acquired Contracts”).  Purchaser shall only assume from
Seller and thereafter be responsible for the payment, performance or discharge
of the Liabilities and obligations of Seller under the Acquired Contracts
arising after the Closing Date (the “Assumed Liabilities”).  The Purchaser shall
be responsible for and shall pay on the Closing Date (or as soon as practicable
thereafter) the cure amounts directly to the counter-party of the Acquired
Contract necessary to assume such executory contracts and/or unexpired leases
pursuant to section 365 of the Bankruptcy Code as of the date of the Assumption
and Cure Notice (the “Cure Amount”). Purchaser shall have the right, at its
option and in its sole discretion, to amend Schedule B hereto to remove or add
any executory contracts or unexpired leases of the Seller prior to the Closing
Date (to the extent such executory contracts or unexpired leases already have
not been rejected by the Debtor).  To the extent that the Purchaser concludes
that there are other executory contracts or unexpired leases that it desires the
Seller to assume and assign to it, the Seller shall promptly seek Bankruptcy
Court approval of  said request (to the extent such executory contracts or
unexpired leases already have not been rejected by the Debtor).
 



--------------------------------------------------------------------------------

 1 All Capitalized terms not defined herein shall have the meanings ascribed to
them in Schedule A to this Bill of Sale.
 

 
2

--------------------------------------------------------------------------------

 

4.           Excluded Assets.  The Acquired Assets shall not include (a) the
executory contracts and unexpired leases of the Seller that are not Acquired
Contracts (collectively, “Excluded Agreements”), (b) claims under chapter 5 of
the Bankruptcy Code, (c) all rights to proceeds under any director and officer
liability insurance policies of Seller for claims arising prior to the Closing;
(d) all of the Seller’s ownership interests in and to Entelos UK, Eratosethes
and Digitalself; and (e) all assets maintained pursuant to or in connection with
any employee benefit plan  (the “Excluded Assets”).
 
6.           Excluded Liabilities.  Seller acknowledges and agrees that pursuant
to the terms and provisions of this Bill of Sale, Purchaser will not assume, or
in any way be liable or responsible for, any Liability of Seller (including
Liabilities relating to the pre-petition or post-petition operation of the
Business, the Excluded Assets or to the Acquired Assets (and the use thereof) or
any outstanding checks), whether relating to or arising out of the Business, the
Excluded Assets or the Acquired Assets or otherwise, other than the Assumed
Liabilities.  In furtherance and not in limitation of the foregoing, Purchaser
shall not assume, and shall not be deemed to have assumed, any Liability of any
kind or nature whatsoever of Seller resulting from, arising out of, relating to,
in the nature of, or caused by (a) Indebtedness (other than Acquired Contracts
which are capitalized leases), (b) any Excluded Asset or Excluded Agreements,
(c) Taxes or escheat obligations of any kind or nature, (d) any Claim arising
out of facts, events, circumstances, actions or inactions occurring on or prior
to the Closing, (e) any employee benefit plan, (f) any current employees of
Seller, any former employees or any retirees of Seller, or any dependents or
beneficiaries thereof, (g) any breach of contract, breach of warranty, tort,
infringement or other violation of the rights of another Person (including any
Intellectual Property rights) or any lawsuits or violations of Law, (h) any
other obligation of Seller or any predecessor or affiliate of Seller whatsoever
or any ERISA affiliate other than the Assumed Liabilities, (i) any Liability of
Seller arising under the WARN Act (whether prior to or after Closing), if any,
including any such Liabilities arising out of or resulting in connection with
the Closing and/or the consummation of the transactions contemplated by this
Bill of Sale, (j) any claims or Liabilities of, by, from or related to Entelos
UK, Eratosethes and/or Digitalself, or any of their creditors, employees and/or
shareholders, or (k) any Post-Petition Accounts Payable or Post-Petition
Employee Compensation (unless expressly assumed by Purchaser) (collectively, any
such obligations, the “Excluded Liabilities”).
 
7.           No Representations or Warranties.  SELLER MAKES NO REPRESENTATIONS
OR WARRANTIES OF ANY KIND OR NATURE CONCERNING THE ACQUIRED ASSETS, WHETHER
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE
ENVIRONMENTAL OR PHYSICAL CONDITION THEREOF, THE COMPLIANCE OF THE ACQUIRED
ASSETS WITH ANY LAWS, RULES OR REGULATIONS, THE MERCHANTABILITY OR SUITABILITY
OF THE ACQUIRED ASSETS FOR CURRENT USE OR PURCHASER’S PROPOSED USE, OR WITH
RESPECT TO THE QUALITY OR VALUE OF THE ACQUIRED ASSETS.  THE ACQUIRED ASSETS IS
BEING SOLD “AS IS, WHERE IS”, WITH ALL FAULTS, WITHOUT RECOURSE OF ANY KIND OR
NATURE TO SECURED PARTY.   NOTWITHSTANDING THE FOREGOING, OR ANYTHING IN THIS
BILL OF SALE TO THE CONTRARY, SUBJECT TO ANY NECESSARY AUTHORIZATION FROM THE
BANKRUPTCY COURT (I) SELLER HAS FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER
THIS BILL OF SALE AND THE ASSIGNMENT AGREEMENTS TO WHICH IT IS A PARTY AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, (II) SELLER HAS, OR
AT THE CLOSING WILL HAVE, THE RIGHT TO DELIVER TO PURCHASER GOOD AND MARKETABLE
TITLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL OF THE ACQUIRED ASSETS FREE AND
CLEAR OF ALL LIENS, CLAIMS AND INTERESTS, AND (III) SELLER (A) OWNS AND
POSSESSES ALL RIGHT, TITLE AND INTEREST IN AND TO (OR HAS THE RIGHT TO USE
PURSUANT TO A LICENSE OR OTHER PERMISSION) THE INTELLECTUAL PROPERTY; (B) HAS NO
OBLIGATION TO COMPENSATE ANY PERSON FOR THE RIGHT TO USE ANY OF THE INTELLECTUAL
PROPERTY (EXCEPT, IN THE CASE OF INTELLECTUAL PROPERTY THAT IS LICENSED, FOR
OBLIGATIONS PURSUANT TO THE APPLICABLE LICENSE AGREEMENT); (C) HAS NOT GRANTED
TO ANY PERSON ANY LICENSE, OPTION OR OTHER SIMILAR RIGHTS IN OR TO ANY OF THE
INTELLECTUAL PROPERTY, EXCEPT FOR THE LICENSES AGREEMENTS IDENTIFIED ON SCHEDULE
C TO THIS BILL OF SALE; (D) HAS NOT RECEIVED ANY WRITTEN NOTICE FROM ANY PERSON
THAT CHALLENGES THE VALIDITY OR ENFORCEABILITY OF ANY OF THE INTELLECTUAL
PROPERTY; (E) HAS NOT RECEIVED ANY NOTICE FROM ANY PERSON CHALLENGING SELLER’S
OWNERSHIP OF, OR RIGHT TO USE, ANY OF THE INTELLECTUAL PROPERTY; AND (F) TO THE
KNOWLEDGE OF SELLER, NO PERSON IS INFRINGING UPON OR HAS MISAPPROPRIATED ANY OF
THE INTELLECTUAL PROPERTY.
 

 
3

--------------------------------------------------------------------------------

 

8.           Governing Law. The validity of this Bill of Sale, and the
construction, interpretation and enforcement hereof, shall be governed by and
shall be construed and interpreted in accordance with the laws of the State of
California (without giving effect to principles of conflicts of law).
 
9.           Counterparts.  This Bill of Sale may be executed in multiple
counterparts, each of which when executed shall constitute one and the same
agreement.
 


 


 


 
BALANCE OF PAGE INTENTIONALLY LEFT BLANK
 


 


 


 

 
4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered this Bill
of Sale on the date first above written.
 

 
SELLER
 
ENTELOS, INC.
 
 
 
By:___________________________________
Title:__________________________________
 
 
 
PURCHASER
 
SIMULATIONS PLUS, INC.
 
By:  /s/ Walter S. Woltsz
         Walter S. Woltosz
          Chairman & CEO
Agreed and Approved:
 
IMPERIUM MASTER FUND, LTD.
 
 
By:___________________________________
Title:__________________________________
 
IMPERIUM MASTER FUND, LLC
 
By:___________________________________
Title:__________________________________
 

 


 

 
5

--------------------------------------------------------------------------------

 

 


SCHEDULE A
 
DEFINITIONS
 
 
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 

SCHEDULE A
 
DEFINITIONS
 
“Acquired Assets” includes, in addition to the assets identified in the Bill of
Sale (but not in limitation thereof), the following, non-exclusive list of
assets owned by the Seller:
 
a.           all billed and unbilled accounts, notes and credit card receivables
(whether current or noncurrent) and all causes of action specifically pertaining
to the collection of the foregoing;
 
b.           all promotional allowances and vendor rebates and similar items;
 
c.           all Intellectual Property, along with all goodwill associated
therewith and the business symbolized thereby, all income, royalties, products,
proceeds, damages and payments due or payable to Seller as of the Closing Date
or thereafter, including damages and payments for past, present or future
infringements, misappropriations or other causes of actions thereof, the right
to sue and recover for past infringements, misappropriations or other causes of
actions thereof and any and all corresponding rights that, now or hereafter, may
be secured throughout the world and all copies and tangible embodiments of any
such Intellectual Property in Seller’s possession or control;
 
d.           all of Seller’s rights existing under the Acquired Contracts (for
the avoidance of doubt, a list of such Acquired Contracts is set forth in
Schedule B to the Bill of Sale);
 
e.           all safety deposit boxes, lock boxes and the like;
 
f.           all owned machinery, equipment (including all transportation and
office equipment), fixtures, trade fixtures, computer and information technology
equipment and related data, telephone systems and furniture owned by Seller
wherever located, including all such items which are located in any facility;
 
g.           all passwords and other access methods required to access computer
and/or other records, documents, information, databases, etc;
 
h.           all keys, electronic or mechanical, or combinations required to
access all assets in any facility, safe or storage container or storage area,
wherever located;
 
i.           The name “Entelos” and the name “PhysioLab” and the exclusive right
to use the names “Entelos” and “PhysioLab” anywhere in the world and, within 10
business days of the entry of the Sale Order, the Seller shall cease using the
words “Entelos” in the caption of its pleadings in the Bankruptcy Case and
change its name to something that does not sound like the word “Entelos” and is
not spelled like the word “Entelos”;
 
j.           the URL, Entelos.com;
 
k.           all Inventory;
 
l.           all owned office supplies, production supplies, spare parts, other
miscellaneous supplies, and other tangible property of any kind wherever
located, including all property of any kind located in any building, office or
other space leased, owned or occupied by Seller or in any warehouse where any of
Seller’s properties and assets may be situated;
 
m.           all security deposits and advances and prepaid assets and other
current assets including any Tax receivables and Tax refunds;
 

 
A-1

--------------------------------------------------------------------------------

 

n.           all Prosecution History Files;
 
o.           all claims, including deposits, prepayments, warranties,
guarantees, refunds, reimbursements, causes of action, rights of recovery,
rights of set-off and rights of recoupment of every kind and nature (whether or
not known or unknown or contingent or non-contingent);
 
p.           the right to receive and retain mail, accounts, notes and credit
card receivables payments and other communications;
 
q.           the right to bill and receive payment for products shipped or
delivered and services performed but unbilled or unpaid as of the Closing;
 
r.           all Books and Records;
 
s.           all advertising, marketing and promotional materials;
 
t.           all Permits, licenses, certifications and approvals from all
permitting, licensing, accrediting and certifying agencies, and the rights to
all data and records held by such permitting, licensing and certifying agencies;
 
u.           all goodwill as a going concern and all other intangible
properties;
 
v.           all telephone numbers;
 
w.           all of Seller’s rights to be indemnified;
 
x.           all rights to proceeds under insurance policies; and
 
y.           all security deposits relating to Acquired Contracts.
 
“Assignment Agreements”  means, collectively, the Copyright Assignment, the
Patent Assignment and the Trademark Assignment and such other documents and
agreements that the Purchaser deems necessary for the purchase of the Acquired
Assets from time to time after the Closing and without payment of further
consideration to Seller.
 
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities or otherwise.
 
“Bankruptcy Code” means Title 11 of the United States Code.
 
“Books and Records” means all records and lists of Seller including: (i) all
merchandise, analysis reports, marketing reports and creative material
pertaining to the Acquired Assets or the Business, (ii) all records relating to
past or present customers, suppliers or personnel of Seller (including customer
lists, mailing address lists, e-mail address lists, recipient lists, sales
records, correspondence with customers, customer files and account histories,
supply lists and records of purchases from and correspondence with suppliers and
any other written or electronic identifiable data relating to past or present
customers or suppliers of the Business or personnel of Seller which has been
created by Seller or its representatives, agents or employees), all records
relating to all product, business and marketing plans of Seller, and (iii) all
books, ledgers, files, reports, plans, drawings and operating records of every
kind of Seller; provided, however, “Books and Records” shall not include any
records exclusively related to the Excluded Assets or Seller’s minute books,
stock books and tax returns.
 
“Business” means the business activities carried on by or on behalf of Seller.
 

 
A-2

--------------------------------------------------------------------------------

 

“Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy
Code.
 
“Copyright Assignment” means a copyright assignment in form and substance
reasonably satisfactory to Purchaser.
 
“Final Order” means an Order as to which the time to file an appeal, a motion
for rehearing or reconsideration or a petition for writ of certiorari has
expired and no such appeal, motion or petition is pending.
 
“Governmental Authority” means any United States federal, state or local or any
foreign government, governmental regulatory or administrative authority, agency
or commission or any court, tribunal or judicial or arbitral body.
 
“Indebtedness” with respect to any Person means any obligation of such Person
for borrowed money, and in any event shall include (i) any obligation incurred
for all or any part of the purchase price of property or other assets or for the
cost of property or other assets constructed or of improvements thereto, other
than accounts payable included in current liabilities and incurred in respect of
property purchased in the Ordinary Course of Business, (ii) the face amount of
all letters of credit issued for the account of such Person, (iii) obligations
(whether or not such Person has assumed or become liable for the payment of such
obligation) secured by Liens, (iv) capitalized lease obligations, (v) all
guarantees and similar obligations of such Person, (vi) all accrued interest,
fees and charges in respect of any indebtedness, (vii) all prepayment premiums
and penalties, and any other fees, expenses, indemnities and other amounts
payable as a result of the prepayment or discharge of any indebtedness, and
(viii) the Pre-Petition Obligations and the DIP Facility Agreement, as defined
in the Bill of Sale, and any and all other obligations, Liens or Claims owed to
or asserted by Imperium Master Fund, Ltd., Imperium Advisers, LLC, as agent and
collateral agent, and their successors and/or assigns.
 
“Intellectual Property” means all of the following in any jurisdiction
throughout the world:  (i) inventions (whether or not patentable or reduced to
practice), all improvements thereto, and patents, patent applications and patent
disclosures, together with all reissuances, continuations, divisionals,
continuations-in-part, revisions, extensions, reexaminations and counterparts
thereof; (ii) trademarks, service marks, trade dress, logos, slogans, trade
names, internet domain names, corporate names and all other indicia of origin,
together with all translations, derivations and combinations thereof, and
together with all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith; (iii) works of authorship
(whether or not copyrightable), and copyrights, mask works and copyrightable
works, and applications, registrations and renewals in connection therewith;
(iv) trade secrets, know-how and other confidential, proprietary or business
information (including ideas, research and development, formulas, compositions,
manufacturing, production and other processes and techniques, methods, designs,
technical and other data, charts, plans, diagrams, drawings and specifications,
customer and supplier lists and business, marketing and other plans, studies and
proposals); (v) computer software (including source code, executable code data,
databases and documentation) and systems; (vi) copies and tangible embodiments
of any of the foregoing in whatever form or medium; (vii) all other intellectual
property and proprietary rights; and (viii) the right to sue and recover for any
past, present or future infringement, misappropriation, dilution or any other
causes of action, and to recover or collect any damages, proceeds, income,
royalties or other payments in connection with or relating to any of the
foregoing.
 

 
A-3

--------------------------------------------------------------------------------

 

“Inventory” means all inventory of any kind or nature owned by Seller, including
all raw materials, work in process, semi-finished and finished products,
replacement and spare parts, packaging materials, operating supplies, and fuels
and other and similar items.
 
“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due and
regardless of when asserted), including any liability for Taxes.
 
“Lien” or “Liens” means any lien (statutory or otherwise), hypothecation,
encumbrance, Claim, Liability, security interest, interest, mortgage, pledge,
restriction, charge, instrument, license, preference, priority, security
agreement, easement, covenant, encroachment, option, right of recovery, Tax
(including foreign, federal, state and local Tax), Order of any Governmental
Authority, of any kind or nature (including (i) any conditional sale or other
title retention agreement and any lease having substantially the same effect as
any of the foregoing, (ii) any assignment or deposit arrangement in the nature
of a security device, (iii) any claim based on any theory that Purchaser is a
successor, transferee or continuation of Seller or the Business, and (iv) any
leasehold interest, license or other right, in favor of a Third Party or a
Seller, to use any portion of the Acquired Assets), whether secured or
unsecured, choate or inchoate, filed or unfiled, scheduled or unscheduled,
noticed or unnoticed, recorded or unrecorded, contingent or non-contingent,
material or non-material, known or unknown.
 
“Order” means any decree, order, injunction, rule, judgment, consent of or by
any Governmental Authority.
 
“Ordinary Course of Business” means the operation of the Business by Seller in
the usual and ordinary course in a manner substantially similar to the manner in
which Seller operated, consistent with past practice prior to the Petition Date,
subject to any obligations as a debtor under the Bankruptcy Code or any order of
the Bankruptcy Court.
 
“Patent Assignment” means a patent assignment in form and substance reasonably
satisfactory to Purchaser.
 
“Prosecution History Files” means all files, documents and tangible things, as
those terms have been interpreted pursuant to Federal Rule of Civil Procedure
34, constituting, comprising or relating to investigation, evaluation,
prosecution, filing and registration of the patents or any Intellectual
Property, and specifically including e-mail messages and other electronic or
computer stored or generated data no matter who controls it or where it is
maintained.
 
Permits” means licenses, permits, approvals, certificates of occupancy,
authorizations, operating permits, registrations, plans and the like.
 
“Petition Date” means July 25, 2011.
 
“Person” means any corporation, partnership, joint venture, limited liability
company, organization, entity, authority or natural person.
 
“Post-Petition Accounts Payable” shall mean post-petition trade account payables
incurred in the Ordinary Course of Business and other post-petition current
Liabilities incurred in the Ordinary Course of Business.  Post-Petition Accounts
Payable shall not include Liabilities arising from breach of contract, breach of
warranty, tort, infringement or other violation of the rights of another Person
(including any Intellectual Property rights), lawsuits or violation of Law.
 

 
A-4

--------------------------------------------------------------------------------

 

“Post-Petition Employee Compensation” shall mean post-petition obligations with
respect to any unpaid wages, salary, unused vacation or sick leave earned and
accrued (to the extent not paid) with respect to the Rehired Employees.
 
“Sale Order” means the Final Order of the Bankruptcy Court, in form reasonably
acceptable to the Purchaser and to be entered by the Bankruptcy Court pursuant
to sections 363 and 365 of the Bankruptcy Code.
 
“Tax” and, with correlative meaning, “Taxes” mean with respect to any Person (i)
all federal, state, local, county, foreign and other taxes, assessments or other
government charges, including any income, alternative or add-on minimum tax,
estimated gross income, gross receipts, sales, use, ad valorem, value added,
transfer, capital stock franchise, profits, license, registration, recording,
documentary, intangibles, conveyancing, gains, withholding, payroll, employment,
social security (or similar), unemployment, disability, excise, severance,
stamp, occupation, premium, real property, personal property, unclaimed
property, environmental or windfall profit tax, custom duty or other tax,
governmental fee or other like assessment, charge, or tax of any kind
whatsoever, together with any interest, penalty, addition to tax or additional
amount imposed by any Governmental Authority responsible for the imposition of
any such tax (domestic or foreign) whether such Tax is disputed or not, (ii)
Liability for the payment of any amounts of the type described in clause (i)
above relating to any other Person as a result of being party to any agreement
to indemnify such other Person, being a successor or transferee of such other
Person, or being a member of the same affiliated, consolidated, combined,
unitary or other group with such other Person, or (iii) Liability for the
payment of any amounts of the type described in clause (i) arising as a result
of being (or ceasing to be) a member of any Affiliated group (or being included
(or required to be included) in any Tax Return relating thereto).
 
“Tax Return” means any report, return, declaration, claim for refund or other
information or statement relating to Taxes, including any schedules or
attachments thereto and any amendments thereof.
 
“Third Party” means any Person other than Seller, Purchaser or any of their
respective Affiliates.
 
“Trademark Assignment” means the trademark assignment in form and substance
reasonably satisfactory to Purchaser.
 
“WARN Act” means the federal Worker Adjustment and Retraining Notification Act,
29 U.S.C. § 2101 et seq. (1988) and California Labor Code Sections 1400-1408.
 
Unless the context otherwise clearly indicates, in the Bill of Sale, or any
attachment thereto:
 
 
the singular includes the plural;

 
 
“includes” and “including” are not limiting;

 
 
“may not” is prohibitive and not permissive; and

 
 
“or” is not exclusive.

 


 


 


 

 
A-5

--------------------------------------------------------------------------------

 

SCHEDULE B
 
ACQUIRED CONTRACTS
 


 
 
 
 
 
 
 
 
 
 
 

 
B-1

--------------------------------------------------------------------------------

 

SCHEDULE B
 


ACQUIRED CONTRACTS


Counterparty
Agreement
Cure Amount
 
Abbot Laboratories
One Abbott Park Road
P.O. Box 177
Abbott Park, IL 60064-3500
 
Access agreement to Drug Matrix online database
$0.00
ADP
504 Clinton Center Drive, Suite 4400
Clinton, MS 39056
 
EZLabor software agreement
$250.00/month
Amgen, Inc.
P.O. Box 667
Newbury Park, CA 91319-06
 
Access agreement to Drug Matrix online database
$0.00
AT&T
P.O. Box 5025
Carol Stream, IL 60197-5025
 
Telephone Account Agreement
$13,461.14
Blue Chip Tek, Inc.
1292 Kiefer Road, Building 809
Sunnyvale, CA 94086
 
Maintenance and support contract
$0.00
Bristol-Myers Squibb Company
Route 206 and Province Line Road
Princeton, NJ 08543-4000
 
Master Research Services Agreement
$0.00
Brocade Communications Systems, Inc.
130 Holger Way
San Jose, CA 95134
 
Server switch maintenance and support agreement
$0.00
California Security
P.O. Box 5164
San Ramon, CA 94583
 
Premises Monitoring Agreement
$0.00
Crescendo Biosciences
341 Oyster Point Blvd
South San Francisco, CA 94080
 
Software License Agreement
$0.00


 
B-2

--------------------------------------------------------------------------------

 



Eli Lilly and Company
Lilly Corporate Center
Indianapolis, IN 46285
Attention: Legal-Commercial Transactions
 
Master Laboratory Services Agreement
$0.00
Iron Mountain Intellectual Property Management, Inc.
Attention: Client Services
2100 Norcross Parkway, Suite 150
Norcross, GA 30071
 
Three-party Master Depositor Escrow Services Agreement
$1,000.00/year – may be prepaid for partial year
 
Johnson & Johnson Pharmaceutical Research and Development L.L.C.
920 Route 202
Raritan, NJ 08869-0602
Attention: President
 
 
License Agreement Between Johnson & Johnson Pharmaceutical Research and
Development L.L.C. and Entelos, Inc.
 
 
$0.00
Merck Sharp and Dohme, Inc.
P.O. Box 2000
Rahway, NJ 07065
 
 
License to RA PhysioLab
 
$0.00
M-Theory Financial Group
1829 Industrial Street, Suite 270
Los Angeles, CA 90021
 
Lease of TIBCO Spotfire Analytics Server software
$5,117.93
Pfizer, Inc.
235 East 42nd Street
New York, NY 10017
Licenses to Metabolism PhysioLab Platform, PhysioLab Modeler software, PhysioLab
Simulation Server
$0.00
Philip Morris International
IT Service Center Sarl
Chemin de Brillancourt 4
1006 Lausanne
Switzerland
 
 
Technical Support Agreement
$0.00
Philip Morris Products, S.A.
Quai Jeanrenaud 3, 2000
Neuchatel, Switzerland
 
Master Research Services Agreement
$0.00
Proctor and Gamble
2 Proctor and Gamble Plaza
Cincinnati, OH 45202
 
Training Services Agreement on Epidermis PhysioLab Platform
$0.00


 
B-3

--------------------------------------------------------------------------------

 



Royal Bank America Leasing
550 Township Line Road, Ste 425
Blue Bell, PA 19422
 
Lease of TIBCO Spotfire Analytics Server Software
$3,161.34
Telepacific Communications
P.O. Box 526015
Sacramento, CA 95852
 
Internet Service Agreement
$1,504.62
UCB Pharma SA
Allee del la Recherche 60
B-1070 Brussels, Belgium
 
Access Agreement to Drug Matrix Online Database
$0.00
Ventana Systems, Inc.
Attention: Laura D. Peterson, President
60 Jacob Gate Road
Harvard, MA 01451
 
 
 
 
IP License
 
 
 
$0.00
Xoma (US) LLC
2910 Seventh Street
Berkeley, CA 94710
Master Research Services Agreement
$0.00





 

 
B-4

--------------------------------------------------------------------------------

 

SCHEDULE C
 
DISCLOSED THIRD PARTY LICENSES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-1 

--------------------------------------------------------------------------------